Dissenting Opinion by
Judge Wilkinson,
March 14, 1973:
As set forth in appellee’s brief in support of its motion to quash, the question here presented is: “Assuming, arguendo, that the Commission did err in the estimates of accrued and annual depreciation, would this, without more, give appellant basis or standing to appeal the Commission’s order?” In my opinion, this question must be ansAvered in the negative and, therefore, I must respectfully dissent.
In my opinion, this very question has been decided both by the Supreme Court of the United States and by the Supreme Court of Pennsylvania. In the case of Federal Power Commission v. Hope Natural Gas Co., 320 U.S. 591, 64 S. Ct. 281, 88 L. Ed. 333 (1944), the Federal Power Commission fixed a rate to be charged by Hope Natural Gas Co. The Company appealed to the Circuit Court, challenging the methods used to determine the rate base. The Circuit Court disapproved *334the methods used and remanded the case to the Commission for further proceedings. On appeal to the United States Supreme Court, the Circuit Court was reversed, the Supreme Court stating: “And when the Commission’s order is challenged in the courts, the question is whether that order ‘viewed in its entirety’ meets the requirements of the Act. . . . Under the statutory standard of ‘just and reasonable’ it is the result reached not the method employed which is controlling, (citing cases). It is not theory but the impact of the rate order which counts. If the total effect of the rate order cannot be said to be unjust and unreasonable, judicial inquiry under the Act is at an end. The fact that the method employed to reach that result may contain infirmities is not then important. Moreover, the Commission’s order does not become suspect by reason of the fact that it is challenged. It is the product of expert judgment which carnes a presumption of validity. And he who would upset the rate order under the Act carries the heavy burden of making a convincing showing that it is invalid because it is unjust and unreasonable in its consequences.”
In Philadelphia Transportation Co. v. Pennsylvania Public Utility Commission, et al., 350 Pa. 373, 39 A. 2d 372 (1944), the Philadelphia Transportation Co. had filed rates with the Pennsylvania Public Utility Commission. The City of Philadelphia filed objections. The Commission suspended the rates, held hearings, determined the existing rates were just and reasonable and, therefore, disallowed the new rates. On appeal to the Superior Court, that Court ruled that the Commission had valued the properties inadequately, but did not change the rates which the Commission had approved. The Commission and the city filed petitions for allowance of an appeal to our Supreme Court. The Supreme Court refused the petitions for allowance of appeal, stating: “With the existing rate remaining in *335effect, it is of no legal consequence in this proceeding, that the Commission and the learned Court differed in their valuations or in their permissible rate of earnings thereon. No useful purpose can be served by allowing the appeal for the discussion of these subjects. If in the future increased rates are proposed, such matters may become relevant; a review now would be merely academic.”
It seems clear to me that the basic issue in any appeal by a regulated agency from a fixing of its rates by the Pennsylvania Public Utility Commission is whether the rate fixed allows a reasonable return. This being the case, since the appellant has not alleged that the rate it is directed to fix does not allow a reasonable return, appellee’s motion to quash should be allowed. It is not sufficient that a higher rate could have been justified.